
	
		II
		112th CONGRESS
		2d Session
		S. 3389
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Kohl (for himself,
			 Mr. Coons, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To modify chapter 90 of title 18, United States Code, to
		  provide Federal jurisdiction for theft of trade secrets.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting American Trade Secrets
			 and Innovation Act of 2012.
		2.Federal
			 jurisdiction for theft of trade secrets
			(a)In
			 generalSection 1836 of title 18, United States Code, is amended
			 to read as follows:
				
					1836.Civil
				proceedings
						(a)Private civil
				actions
							(1)In
				generalA person may bring a civil action under this subsection
				if the person is aggrieved by—
								(A)a violation of
				section 1831(a) or 1832(a); or
								(B)a
				misappropriation of a trade secret that is related to or included in a product
				that is produced for or placed in interstate or foreign commerce.
								(2)PleadingsA
				complaint filed in a civil action brought under this subsection shall—
								(A)describe with
				specificity the reasonable measures taken to protect the secrecy of the alleged
				trade secrets in dispute; and
								(B)include a sworn
				representation by the party asserting the claim that the dispute involves
				either substantial need for nationwide service of process or misappropriation
				of trade secrets from the United States to another country.
								(3)Civil ex parte
				seizure order
								(A)In
				generalIn a civil action brought under this subsection, the
				court may, upon ex parte application and if the court finds by clear and
				convincing evidence that issuing the order is necessary to prevent irreparable
				harm, issue an order providing for—
									(i)the seizure of
				any property (including computers) used or intended to be used, in any manner
				or part, to commit or facilitate the commission of the violation alleged in the
				civil action; and
									(ii)the preservation
				of evidence in the civil action.
									(B)Scope of
				ordersAn order issued under subparagraph (A) shall—
									(i)authorize the
				retention of the seized property for a reasonably limited period, not to exceed
				72 hours under the initial order, which may be extended by the court after
				notice to the affected party and an opportunity to be heard;
									(ii)require that any
				copies of seized property made by the requesting party be made at the expense
				of the requesting party;
									(iii)require the
				requesting party to return the seized property to the party from which the
				property were seized at the end of the period authorized under clause (i),
				including any extension; and
									(iv)include an
				appropriate protective order with respect to discovery and use of any property
				that has been seized, which shall provide for appropriate procedures to ensure
				that confidential, private, proprietary, or privileged information contained in
				the seized property is not improperly disclosed or used.
									(C)SeizuresA
				party injured by a seizure under an order under this paragraph—
									(i)may bring a civil
				action against the applicant for the order; and
									(ii)shall be
				entitled to recover appropriate relief, including—
										(I)damages for lost
				profits, cost of materials, and loss of good will;
										(II)if the seizure
				was sought in bad faith, punitive damages; and
										(III)unless the
				court finds extenuating circumstances, to recover a reasonable attorney’s
				fee.
										(4)RemediesIn
				a civil action brought under this subsection, a court may—
								(A)issue—
									(i)an order for
				appropriate injunctive relief against any violation described in paragraph (1),
				including the actual or threatened misappropriation of trade secrets;
									(ii)if determined
				appropriate by the court, an order requiring affirmative actions to be taken to
				protect a trade secret; and
									(iii)if the court
				determines that it would be unreasonable to prohibit use of a trade secret, an
				order requiring payment of a reasonable royalty for any use of the trade
				secret;
									(B)award—
									(i)damages for
				actual loss caused by the misappropriation of a trade secret; and
									(ii)damages for any
				unjust enrichment caused by the misappropriation of the trade secret that is
				not addressed in computing damages for actual loss;
									(C)if the trade
				secret described in paragraph (1)(B) is willfully or maliciously
				misappropriated, award exemplary damages in an amount not more than the amount
				of the damages awarded under subparagraph (B); and
								(D)if a claim of
				misappropriation is made in bad faith, a motion to terminate an injunction is
				made or opposed in bad faith, or a trade secret is willfully and maliciously
				misappropriated, award reasonable attorney's fees to the prevailing
				party.
								(b)JurisdictionThe
				district courts of the United States shall have original jurisdiction of civil
				actions brought under this section.
						(c)Period of
				limitationsA civil action under this section may not be
				commenced later than 3 years after the date on which the misappropriation is
				discovered or by the exercise of reasonable diligence should have been
				discovered. For purposes of this subsection, a continuing misappropriation
				constitutes a single claim of
				misappropriation.
						.
			(b)DefinitionsSection
			 1839 of title 18, United States Code, is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)the term
				misappropriation means—
							(A)acquisition of a
				trade secret of another by a person who knows or has reason to know that the
				trade secret was acquired by improper means; or
							(B)disclosure or use
				of a trade secret of another without express or implied consent by a person
				who—
								(i)used improper
				means to acquire knowledge of the trade secret;
								(ii)at the time of
				disclosure or use, knew or had reason to know that the knowledge of the trade
				secret was—
									(I)derived from or
				through a person who had used improper means to acquire the trade
				secret;
									(II)acquired under
				cir­cum­stances giving rise to a duty to maintain the secrecy of the trade
				secret or limit the use of the trade secret; or
									(III)derived from or
				through a person who owed a duty to the person seeking relief to maintain the
				secrecy of the trade secret or limit the use of the trade secret; or
									(iii)before a
				material change of the position of the person, knew or had reason to know
				that—
									(I)the trade secret
				was a trade secret; and
									(II)knowledge of the
				trade secret had been acquired by accident or mistake; and
									(6)the term
				improper means—
							(A)includes theft,
				bribery, misrepresentation, breach or inducement of a breach of a duty to
				maintain secrecy, or espionage through electronic or other means; and
							(B)does not include
				reverse engineering or independent
				derivation.
							.
				(c)Technical and
			 conforming amendmentThe table of sections for chapter 90 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 1836 and inserting the following:
				
					
						1836. Civil
				proceedings.
					
					.
			(d)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed to modify the rule of construction under section 1838 of title 18,
			 United States Code, or to preempt any other provision of law.
			
